Per Curiam.
We dismiss that portion of this appeal challenging an order denying dismissal under Florida Rule of Civil Procedure 1.070(j). We do not have jurisdiction of orders denying dismissal under this rule, as such orders are not orders determining "jurisdiction of the person." Jennings v. Montenegro , 792 So.2d 1258, 1261 (Fla. 4th DCA 2001). We affirm on all other issues as appellant did not overcome the presumption that arises from a return of service that is regular on its face. See Koster v. Sullivan , 103 So.3d 882, 884 (Fla. 2d DCA 2012).
Warner, Gross and Klingensmith, JJ., concur.